Citation Nr: 1706444	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder involving the feet, to include tinea pedis. 

2.  Entitlement to service connection for pulmonary scarring. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1986 and from August 1987 to December 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in March 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By a rating decision, dated March 2009, the RO denied the Veteran's claims of service connection for bruxism and tinea pedis.  In August 2009, the Veteran filed a timely Notice of Disagreement (NOD).  In July 2013, the RO furnished the Veteran a Statement of the Case (SOC).  In July 2013, the Veteran filed a Substantive Appeal (VA Form 9), thereby perfecting his appeal of both issues.

By a rating decision, dated July 2010, the RO denied the Veteran's claim of service connection for pulmonary scarring.  In January 2011, the Veteran filed a timely NOD.  In July 2013, the RO furnished the Veteran a SOC.  In July 2013, the Veteran filed a Substantive Appeal (VA Form 9), thereby perfecting an appeal of that issue.

In February 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

In May 2015, the Board denied the claims of entitlement to service connection for a skin disorder involving the feet, to include tinea pedis and pulmonary scarring.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claims to the Board for further proceedings consistent with the joint motion.

The May 2015 Board decision granted the Veteran's claim of entitlement to service connection for bruxism.  The joint motion did not disturb that favorable decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues of entitlement to service connection for a skin disorder involving the feet, to include tinea pedis and pulmonary scarring.  

With regard to the Veteran's claim of entitlement to service connection for a skin disorder involving the feet, to include tinea pedis, the parties agreed in the joint motion that the Board erred by not satisfying the duty to assist in obtaining an adequate medical examination and opinion.  The parties agreed that the November 2008 examination report was inadequate for adjudication purposes because it was not conducted during an active phase of the Veteran's skin condition.  During his February 2015 hearing, the Veteran testified that his skin condition became active during the warmer months of the summer.  Thus, because the November 2008 examination was not provided during the summer, it was inadequate.  Further, the parties agreed that the March 2013 examination was not applicable as it did not assess the Veteran's feet at all.  In light of this, a new examination and opinion should be obtained during the summer months, when the Veteran's skin condition is in an active state.  

With regard to the Veteran's claim of entitlement to service connection for pulmonary scarring, the parties agreed that the Board erred by not discussing an August 25, 2008, radiologic examination report that noted "[m]inimal linear opacities in the lung bases likely represent minimal parenchymal scarring."  The parties agreed that the Board should provide adequate reasons and bases for the unfavorable determination in light of the August 2008 chest X-ray finding of linear opacities that were deemed likely minimal parenchymal scarring.  In addition, in a December 2016 statement, the Veteran's representative asserted that the VA examination was inadequate insofar as there is inconsistent information within the examination report.  Specifically, during the report, the examiner marked a box indicating that the Veteran had "other pulmonary conditions, pertinent physical findings, or scars due to pulmonary conditions" but later in the report, the examiner indicated that the Veteran did not have any scars related to any pulmonary condition.  The Veteran's representative asserted that these irreconcilable statements render the report inadequate.  The Board finds that a remand is necessary to afford the Veteran a new examination and opinion regarding the nature and etiology of his claimed pulmonary scarring, with consideration given to the August 2008 radiologic record.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of skin condition, to include tinea pedis.  The examination must be scheduled during an active phase of the Veteran's skin condition.

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  The examiner shall also note that the examination was conducted during an active phase of the skin condition.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner is requested to specifically address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's skin condition is related to his active duty service?  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

2.  Afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's claimed pulmonary scarring.  

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner shall also note the August 2008 treatment record indicating "[m]inimal linear opacities in the lung bases likely represent minimal parenchymal scarring."  

The examiner is requested to specifically address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary scarring is related to his active duty service?  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Arrange for any further developed indicated by the results of the development requested above, and re-adjudicate the issues of entitlement to service connection.  If the determinations remain unfavorable to the Veteran, then issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




